 

Memorandum

To: Honorable George A. O'Toole
Senior U.S. District Judge

From: Jessica Turkington
Date: August 16, 2019

Re: Chau, Tien V.
Docket No.: 1:17CR10069

Restitution obligation and payment schedule

 

On February 15, 2018, Mr. Chau pleaded guilty at a Rule 11 Hearing to Counts 1, 2-10, and 11 Conspiracy to
Defraud the United States, Failure to Pay Over Employment Taxes, and Corrupt Endeavor to Obstruct and Impede
the Due Administration of Internal Revenue Laws. On July 31, 2018, Mr. Chau appeared before Your Honor and
was sentenced to 12 months and a day on each count 1-11 to be served concurrently. The Court ordered Mr. Chau
to pay a $1,100 special assessment and restitution in the amount of $256,627. Mr. Chau has paid $50.00 towards
the special assessment.

Mr. Chau commenced supervised release on July 19, 2019. Probation seeks to implement a repayment schedule
of $240 or 10% of Mr. Chau's gross income per month.

It is respectfully requested that the Court indicate below its position on the proposed payment schedule.

Respectfully submitted by:
/s(Jessica Turkington
Jessica Turkington

U.S. Probation Officer

Reviewed/Approved by:

/s/ Basil Cronin

Basil Cronin

Supervising U.S. Probation Officer

 

IX The monthly payment plan of $240 or 10% of gross income is approved, effective August 2019.
[ ] Ofher:

 

 

Honorable Gedrye A. O'Toole
Senior U.S. District Judge
